Title: From Thomas Jefferson to William Cushing, 10 February 1807
From: Jefferson, Thomas
To: Cushing, William


                        
                     Feb. 10. 07.
                  
                        Th: Jefferson presents his respectful salutations to the honorable judge Cushing, and incloses him the
                            petition of Jesse Brown, at whose trial judge Cushing presided. he requests the favor of him to say whether from the
                            circumstances disclosed at the trial, & those stated in the petition he considers him as a proper object of pardon.
                    